Filed Pursuant to Rule 433 Dated May17, 2011 Registration Statement No. 333-162182 McDONALD’S CORPORATION USD 400 Million 3.625% Medium-Term Notes Due 2021 Summary of Terms Issuer: McDonald’s Corporation Ratings: A2 / A / A (Moody’s / Standard & Poor’s / Fitch)* Trade Date: May 17, 2011 Settlement Date: May 20, 2011 Maturity Date: May 20, 2021 Security Description: SEC-Registererd Senior Unsecured Fixed Rate Medium-Term Notes Total Principal Amount: USD 400,000,000 Coupon: 3.625% Issue Price: 99.411% of the principalamount Yield to Maturity: 3.696% Spread to Benchmark Treasury: T + 58 basis points Benchmark Treasury: 3.125%10-year note due May 15, 2021 Benchmark Treasury Yield: 3.116% Coupon Payments: Pays Semi-Annually on the 20th day ofMay and November, beginningNovember 20, 2011 Day Count: 30 /360 Redemption Provision: Callable at any time at a make-whole price of the greater of (a) 100% of the principal amount, or (b) discounted present value at Treasury Rate plus10 basis points Joint Bookrunners: Citigroup Global Markets Inc. J.P.Morgan Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated RBS Securities Inc. SunTrust Robinson Humphrey, Inc. CUSIP: 58013MEL4 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer or any agent participating in the offering will arrange to send you the prospectus if you request it by calling McDonald’s Corporation toll-free at 1-800-228-9623;Citigroup Global Markets Inc. toll-free at 1-877-858-5407;J.P. Morgan Securities Inc. collect at 1-212-834-4533; Merrill Lynch, Pierce, Fenner & SmithIncorporated toll-free at 1-800-294-1322; RBS Securities Inc. toll-free at 1-866-884-2071; or SunTrust Robinson Humphrey, Inc. toll-free at 1-800-685-4786. * A credit rating is not a recommendation to buy, sell or hold securities. It may be subject to revision or withdrawal at any time by the assigning credit rating agency. Each credit rating is applicable only to the specific security to which it applies. Investors should make their own evaluation as to whether an investment in the security is appropriate.
